Colt, J.
The overseers of Shelburne gave a written notice, which was sufficient under the Gen. Sts. o. 70, § 17, to require from the overseers of the defendant town a written answer, within two months after its receipt. No written answer was returned, and by the terms of the statute the defendant, by this omission, is barred from contesting the question of settlement in this action. Gen. Sts. o. 70, § 18. New Bedford v. Hingham, 117 Mass. 445. The notice in the case at bar follows the form of the notice in Lynn v. Newburyport, 5 Allen, 545, which was there held sufficient. Judgment affirmed.